Exhibit 10.1

PERFORMANCE UNIT AWARD AGREEMENT

ECLIPSE RESOURCES CORPORATION

2014 LONG-TERM INCENTIVE PLAN

THIS PERFORMANCE UNIT AWARD AGREEMENT (this “Agreement”) evidences an award made
as of the [●] day of [●],[●] (the “Date of Grant”), by ECLIPSE RESOURCES
CORPORATION, a Delaware corporation (“Company”), to [●] (“Employee”).

1. Award. Company hereby grants Employee an award (this “Award”) of an aggregate
of [●] performance units (each, a “Performance Unit”) in respect of the
performance period beginning [●] and ending [●] (the “Performance Period”). This
Award is subject to Employee’s acceptance of and agreement to all the applicable
terms, conditions and restrictions described in this Agreement and the Eclipse
Resources Corporation 2014 Long-Term Incentive Plan (as it may be amended from
time to time, the “Plan”). A copy of the Plan is available upon request. Except
as provided below, to the extent that any provision of this Agreement conflicts
with the terms of the Plan, Employee acknowledges and agrees that the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Agreement shall be deemed amended so as to carry out the purpose and intent of
the Plan. The Performance Units contemplated herein are described in the Plan as
Restricted Stock Units subject to restrictions that lapse based on the
achievement of performance goals pursuant to Section 2.08 of the Plan.

2. Definitions. Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan. In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” means “Cause” as defined in the employment agreement between
Employee and Company, or if “Cause” is not defined in such employment agreement
or in the absence of such employment agreement, “Cause” means the occurrence of
any of the following events, as reasonably determined by the Committee: (i)
Employee’s willful or continued failure to perform his or her material duties
for the Company; (ii) Employee’s conviction of a felony, or his or her guilty
plea to or entry of a nolo contendere plea to a felony charge; (iii) the willful
or grossly negligent engagement by Employee in conduct that is materially
injurious to the Company, financially or otherwise; or (iv) Employee’s breach of
any material term of the Company’s material written policies and material
procedures, as in effect from time to time.

(b) “Change of Control Period” means the 24-month period beginning on the date
on which occurs a Change of Control.

(c) “Disability” means “Disability” as defined in the employment agreement
between Employee and Company, or if “Disability” is not defined in such
employment agreement or in the absence of such employment agreement,
“Disability” means Employee’s inability to engage in any substantial gainful
activity necessary to perform his or her duties hereunder by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted, or can be expected to last, for a
continuous period

 

Performance Unit Award Agreement

  

Page 1 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

of not less than twelve (12) months. Employee agrees to submit to such medical
examinations as may be necessary to determine whether a Disability exists,
pursuant to such reasonable requests as may be made by the Company from time to
time. Any determination as to the existence of a Disability will be made by a
physician selected by the Company.

(d) “Good Reason” means “Good Reason” as defined in the employment agreement
between Employee and Company, or if “Good Reason” is not defined in such
employment agreement or in the absence of such employment agreement, “Good
Reason” means any of the following, but only if occurring without Employee’s
written consent: (i) a material diminution in Employee’s base salary; (ii) a
material diminution in Employee’s authority, duties, or responsibilities; or
(iii) the relocation of Employee’s principal office to an area more than 50
miles from its location immediately prior to such relocation.

(e) “Involuntary Termination” means the Employee’s involuntary termination of
employment with the Company and its Subsidiaries without Cause, or Employee’s
voluntary termination of employment with the Company and each of its
Subsidiaries for Good Reason.

3. Overview of Performance Units.

(a) Performance Units Generally. Each Performance Unit represents an unfunded,
unsecured right to receive one share of common stock, par value $0.01, of the
Company (“Stock”), subject to the terms and conditions of this Agreement;
provided, that, based on the relative achievement against each Performance
Objective (as defined below), the number of shares of Stock that may be
deliverable hereunder in respect of the Performance Units may range from 0% to
150% of the number of Performance Units stated in Section 1 of this Agreement
(the number of Performance Units stated in Section 1 of this Agreement, the
“Initial Performance Units”). Employee’s right to receive Stock in respect of
Performance Units is generally contingent, in whole or in part, upon (i) the
achievement of the performance objective outlined in Section 4 below (the
“Performance Objective”) and (ii) except as provided in Section 6, Employee’s
continued employment with the Company or one of its Subsidiaries through the end
of the Performance Period.

(b) Dividend Equivalents. With respect to each outstanding Performance Unit, the
Company shall credit a book entry account with an amount equal to the amount of
any ordinary cash dividend declared and paid on one share of Stock. The amount
credited to such book entry account shall be payable to Employee at the same
time or times, and subject to the same terms and conditions as are applicable
to, Employee’s Performance Units; provided, that, if more than the Initial
Performance Units shall become payable in accordance with this Agreement, the
maximum amount payable in respect of such dividend equivalents shall be the
amount credited to Employee’s book entry account. Dividends and distributions
payable on Stock other than in cash will be addressed in accordance with Section
10 hereof.

4. Total Shareholder Return Objective. The Performance Objective with respect to
the Initial Performance Units is based on Total Shareholder Return. Total
Shareholder Return shall mean, as to the Company and each of the Peer Companies
(as defined below), the

 

Performance Unit Award Agreement

  

Page 2 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

annualized rate of return shareholders receive through stock price changes and
the assumed reinvestment of dividends paid over the Performance Period.
Dividends per share paid other than in the form of cash shall have a value equal
to the amount of such dividends reported by the issuer to its shareholders for
purposes of Federal income taxation. For purposes of determining the Total
Shareholder Return for the Company and each of the Peer Companies, the change in
the price of the Company’s Stock and of the stock of each Peer Company, as the
case may be, shall be based upon the average of the closing stock prices of the
Company and such Peer Company on each trading day in the 20-day period preceding
each of the start (the “Initial Value”) and the end (the “Closing Value”) of the
Performance Period. The Initial Value of the Stock to be used to determine Total
Shareholder Return over the Performance Period is $[●] per share. Achievement
with respect to this Performance Objective shall be determined based on the
Company’s relative ranking in respect of the Performance Period with regard to
Total Shareholder Return as compared to Total Shareholder Return of the Peer
Companies, and shall be determined in accordance with Appendix A hereto. A
company shall be a “Peer Company” if it (a) is one of the companies listed on
Appendix A hereto and (b) has a class of common equity securities listed to
trade under Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), during each day of the Performance Period. Notwithstanding the
immediately preceding sentence, a Peer Company that files for bankruptcy during
the Performance Period shall automatically be removed from the list of Peer
Companies on Appendix A, and the Committee, in its discretion, may replace such
company with a different Peer Company. The number of Performance Units, if any,
determined to be earned pursuant to the applicable table under Appendix A, as
modified pursuant to Section 6, if applicable, shall be referred to “Earned
Performance Units”. Notwithstanding anything in this Section 4 to the contrary,
if Company’s Total Shareholder Return for the Performance Period is negative
then the maximum number of Earned Performance Units shall be the number of
Initial Performance Units.

5. Conversion of Performance Units; Delivery of Performance Units. Unless an
earlier date applies pursuant to Section 6, payment in respect of Earned
Performance Units shall be made not later than March 1 of the year following the
year in which the Performance Period ends. Unless otherwise determined by the
Committee, all payments in respect of Earned Performance Units shall be made in
shares of Stock. Any shares of Stock issued pursuant to this Agreement in
settlement of Earned Performance Units shall be in book entry form registered in
the name of Employee or his or her beneficiary, as the case may be. Any
fractional Earned Performance Units shall be rounded down to the nearest whole
share of Stock.

6. Termination of Employment; Change of Control.

(a) Death or Disability. If Employee’s employment with the Company and its
Subsidiaries terminates during the Performance Period due to Employee’s death or
Disability, Employee shall be deemed to have Earned Performance Units equal to
the Initial Performance Units. Such Earned Performance Units shall be settled as
soon as practicable following the date of Employee’s termination of employment,
but not later than December 31 of the calendar year in which such termination of
employment occurs.

(b) Normal Retirement. If Employee’s employment with the Company and its
Subsidiaries terminates during the Performance Period due to Employee’s
retirement at or

 

Performance Unit Award Agreement

  

Page 3 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

after having attained age 65, Employee shall be deemed to have Earned
Performance Units, as of the end of the Performance Period, equal in number to
the number of Earned Performance Units that Employee would have earned in
accordance with Section 4 had Employee remained employed through the end of the
Performance Period. Any portion of Employee’s Performance Units that is eligible
to be earned pursuant to first sentence of this Section 6(b), but is not earned
as of the end of the Performance Period, shall terminate and be canceled upon
the expiration of such Performance Period.

(c) Involuntary Termination Outside of Change of Control Period. If Employee
incurs an Involuntary Termination during the Performance Period but outside of a
Change of Control Period, Employee shall be deemed to have Earned Performance
Units, as of the date of such Involuntary Termination, equal in number to the
product of (i) the Initial Performance Units, and (ii) a fraction, (A) the
numerator of which is the number of full calendar months that have elapsed since
the Date of Grant and the date of Employee’s termination of employment (counting
the month in which Employee’s termination of employment occurs as a full
calendar month for this purpose), and (B) the denominator of which is 36. Such
Earned Performance Units shall be settled as soon as practicable following the
date of Employee’s termination of employment, but not later than December 31 of
the calendar year in which such termination of employment occurs.

(d) Involuntary Termination During Change of Control Period. If Employee incurs
an Involuntary Termination during the Performance Period and within a Change of
Control Period, Employee shall be deemed to have Earned Performance Units, as of
the date of such Involuntary Termination, equal in number to the Initial
Performance Units. Such Earned Performance Units shall be settled as soon as
practicable following the date of Employee’s termination of employment, but not
later than December 31 of the calendar year in which such termination of
employment occurs.

(e) Other Termination of Employment. Unless otherwise determined by the
Committee at or after grant, if Employee’s employment with the Company and its
Subsidiaries terminates before the end of the Performance Period for any reason
other than those listed in Section 6(a), 6(b), 6(c) or 6(d), all of Employee’s
unearned and unvested Performance Units shall terminate and automatically be
canceled upon such termination of employment.

(f) Change of Control. Upon a Change of Control that involves a merger,
reclassification, reorganization or other similar transaction in which the
surviving entity, Company’s successor or the direct or indirect parent of the
surviving entity or Company’s successor (the “Successor Entity”), fails to
assume this Award or substitute this Award with a substantially equivalent
award, Employee shall be deemed to have Earned Performance Units, as of the date
of such Change of Control, equal in number to the number of Earned Performance
Units that Employee would have earned in accordance with Section 4 assuming that
(i) the Performance Period ended on the date of the Change of Control, and (ii)
the determination of whether, and to what extent, the Performance Objective is
achieved, is based on actual performance against the stated performance criteria
through the date of such Change of Control. Such Earned Performance Units shall
be settled immediately prior to the Change of Control.

 

Performance Unit Award Agreement

  

Page 4 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

7. Blackout Periods. Employee acknowledges that, to the extent the event
triggering settlement of any earned and vested Performance Stock Units occurs
during a “blackout” period wherein certain employees, including Employee, are
precluded from selling shares of Stock, the Chief Executive Officer or his or
her designee retains the right, in his or her sole discretion, to defer the
issuance of the shares of Stock in settlement of such Performance Stock Units;
provided, however, that the Chief Executive Officer (or his or her designee)
will not exercise this right to defer issuance if such shares of Stock are
specifically covered by a Rule 10b5-1 trading plan of Employee that causes such
shares of Stock to be exempt from any applicable blackout period then in
effect. In the event the issuance of any shares of Stock is deferred hereunder
due to the existence of a blackout period, such shares of Stock will be issued
to Employee on or before the date that is ninety (90) days following the date on
which the shares of Stock were originally scheduled to be issued, but in no
event later than (i) the fifth (5th) business day following the termination of
such blackout period or (ii) December 31 of the year in which the underlying
Performance Stock Units became earned and vested.

8. Nontransferability of Awards. The Performance Units granted hereunder may not
be sold, transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Following Employee’s death, any shares of Stock issuable to Employee in respect
of his or her Earned Performance Units will be issued to Employee’s beneficiary,
at the time specified in Section 5 or, if applicable, Section 6, in accordance
with, and subject to, the terms and conditions hereof and of the Plan.

9. Beneficiary Designation. Employee may from time to time name any beneficiary
or beneficiaries (who may be named contingently or successively) to receive any
shares of Stock issuable or cash payable hereunder in respect of Employee’s
Earned Performance Units following Employee’s death at the time specified in
Section 5 or, if applicable, Section 6. Each designation will revoke all prior
designations, shall be in a form prescribed by the Committee, and will be
effective only when filed in writing with the Committee during Employee’s
lifetime. In the absence of any such effective designation, shares of Stock
issuable under this Agreement in connection with Employee’s death shall be
issued to Employee’s surviving spouse, if any, or otherwise to Employee’s
estate.

10. Adjustments in Respect of Performance Units. In the event of any Stock
dividend or Stock split, recapitalization (including, but not limited to, the
payment of an extraordinary dividend), merger, consolidation, combination,
spin-off, distribution of assets to stockholders (other than cash dividends),
exchange of shares, or other similar corporate change with regard to the Company
or any Peer Company, appropriate adjustments shall be made by the Committee to
the Initial Value of the corresponding stock, and, if any such event occurs with
respect to the Company, in the aggregate number of Performance Units subject to
this Agreement. The Committee’s determination with respect to any such
adjustment shall be conclusive.

11. Effect of Settlement. Upon conversion into shares of Stock pursuant to
Section 5, all of Employee’s Performance Units subject to the Award shall be
cancelled and terminated. If and to the extent that Employee is still employed
at the end of the Performance Period, and none of Employee’s Performance Units
shall have become earned in accordance with the terms of this Agreement, all
such Performance Units subject to the Award shall be cancelled and terminated.

 

Performance Unit Award Agreement

  

Page 5 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

12. Recoupment. Notwithstanding any other provision herein, the Award and any
shares Stock that may be issued, delivered or paid in respect of the Award, as
well as any consideration that may be received in respect of a sale or other
disposition of any such shares of Stock, shall be subject to any recoupment,
“clawback” or similar provisions of applicable law, as well as any recoupment or
“clawback” policies of the Company that may be in effect from time to time. In
addition, the Company may require Employee to deliver or otherwise repay to
Company the Award and any shares of Stock delivered or paid in respect of the
Award, as well as any consideration that may be received in respect of a sale or
other disposition of any such shares of Stock, if the Company reasonably
determines that during Employee’s employment with the Company a Subsidiary, or
at any time thereafter, Employee (a) has committed or engaged in a breach of
confidentiality, or an unauthorized disclosure or use of inside information,
customer lists, trade secrets or other confidential information of Company or
any of its Subsidiaries; or (b) materially breached any agreement to which
Employee is a party with Company or any of its Subsidiaries, including, but not
limited to, any non-competition or non-solicitation agreement.

13. Furnish Information. Employee agrees to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

14. Payment of Taxes. Company may from time to time require Employee to pay to
the Company (or the Company’s Subsidiary if Employee is an employee of a
Subsidiary) the amount that Company deems necessary to satisfy Company’s or its
Subsidiary’s current or future obligation to withhold federal, state or local
income or other taxes that Employee incurs as a result of the Award. With
respect to any required tax withholding, unless another arrangement is permitted
by Company in its discretion, Company shall withhold from the shares of Stock to
be issued to Employee the number of shares necessary to satisfy the Company’s
obligation to withhold taxes, that determination to be based on the shares’ Fair
Market Value at the time as of which such determination is made. In the event
Company subsequently determines that the aggregate Fair Market Value of any
shares of Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then Employee shall
pay to the Company, immediately upon the Company’s request, the amount of that
deficiency.

15. Right of the Company and Subsidiaries to Terminate Employment. Nothing
contained in this Agreement shall confer upon Employee the right to continue in
the employ of the Company or any Subsidiary of the Company, or interfere in any
way with the rights of the Company or any Subsidiary of the Company to terminate
Employee’s employment at any time.

16. No Liability for Good Faith Determinations. Neither the Company nor the
members of the Committee and the Committee shall be liable for any act, omission
or determination taken or made in good faith with respect to this Agreement or
the Performance Units granted hereunder.

 

Performance Unit Award Agreement

  

Page 6 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

17. No Guarantee of Interests. The Committee and the Company do not guarantee
the Stock from loss or depreciation.

18. Company Records. Records of the Company or its Subsidiaries regarding
Employee’s period of employment, termination of employment and the reason
therefor, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Committee to be
incorrect.

19. Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

20. Notices. Whenever any notice is required or permitted hereunder, such notice
must be in writing and personally delivered or sent by mail. Any such notice
required or permitted to be delivered hereunder shall be deemed to be delivered
on the date on which it is personally delivered, or, whether actually received
or not, on the third Business Day after it is deposited in the United States
mail, certified or registered, postage prepaid, addressed to the person who is
to receive it at the address which such person has theretofore specified by
written notice delivered in accordance herewith. Company or Employee may change,
at any time and from time to time, by written notice to the other, the address
which it or he had previously specified for receiving notices.

Company and Employee agree that any notices shall be given to the Company or to
Employee at the following addresses:

 

        Company:    Eclipse Resources Corporation    Attn: General Counsel   
Attn: General Counsel    2121 Old Gatesburg Road, Suite 110    State College,
Pennsylvania 16803

 

        Employee:    At Employee’s current address as shown in Company’s
records.

21. Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.

22. Successor. This Agreement shall be binding upon Employee, Employee’s legal
representatives, heirs, legatees and distributees, and upon Company, its
successors and assigns.

23. Headings. The titles and headings of Sections are included for convenience
of reference only and are not to be considered in construction of the provisions
hereof.

24. Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law. The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

Performance Unit Award Agreement

  

Page 7 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

25. Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to Employee, or to Employee’s
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. Company may require Employee or Employee’s
legal representative, heir, legatee or distributee, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.

26. Amendment. This Agreement may be amended at any time unilaterally by the
Company provided that such amendment is consistent with all applicable laws and
does not reduce any rights or benefits Employee has accrued pursuant to this
Agreement. This Agreement may also be amended at any time unilaterally by the
Company to the extent the Company believes in good faith that such amendment is
necessary or advisable to bring this Agreement into compliance with any
applicable laws, including Section 409A of the Code.

27. The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.

28. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

29. Agreement Respecting Securities Act of 1933. Employee represents and agrees
that Employee will not sell the Stock that may be issued to Employee pursuant to
Employee’s Performance Units except pursuant to an effective registration
statement under the Securities Act of 1933 (the “1933 Act”) or pursuant to an
exemption from registration under the 1933 Act (including Rule 144 promulgated
under the 1933 Act).

30. No Shareholder Rights. The Performance Units granted pursuant to this
Agreement do not and shall not entitle Employee to any rights as a shareholder
of Stock until such time as Employee receives shares of Stock pursuant to this
Agreement. Employee’s rights with respect to the Performance Units shall remain
forfeitable at all times prior to the date on which Employee’s rights become
earned in accordance with this Agreement.

31. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Employee’s participation in the Plan, on the Performance
Units and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require Employee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

32. Electronic Delivery and Acknowledgement. By Employee’s acceptance of this
award, Employee is acknowledging that he or she has received and read,
understands and accepts all the terms, conditions and restrictions of this
Agreement and the Plan. Company may, in its

 

Performance Unit Award Agreement

  

Page 8 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

sole discretion, deliver any documents related to this award and this Agreement,
or other awards that have been or may be awarded under the Plan, by electronic
means, including prospectuses, proxy materials, annual reports and other related
documents, and the Company may, in its sole discretion, engage a third party to
effect the delivery of these documents on its behalf and provide other
administrative services related to this award and the Plan. By Employee’s
acceptance of the Award represented by this Agreement, Employee consents to
receive such documents by electronic delivery and to the engagement of any such
third party.

[Signature page follows.]

 

Performance Unit Award Agreement

  

Page 9 of 9

   Date of Grant: [●]       [EMPLOYEE NAME]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company has caused this Agreement to be duly executed by an
officer thereunto duly authorized, and Employee has executed this Agreement,
each effective as of the date first above written.

 

ECLIPSE RESOURCES CORPORATION: By:  

 

Name:  

 

Title:  

 

EMPLOYEE:

 

[●]  

{Signature Page to Performance Unit Award Agreement}



--------------------------------------------------------------------------------

Appendix A

Determination of Performance Units Earned

Peer Companies:

Antero Resources Corporation (Ticker: AR)

Cabot Oil & Gas Corporation (Ticker: COG)

Carrizo Oil & Gas, Inc. (Ticker: CRZO)

Consol Energy Inc. (Ticker: CNX)

EQT Corporation (Ticker: EQT)

Gulfport Energy Corporation (Ticker: GPOR)

PDC Energy Inc. (Ticker: PDCE)

Range Resources Corporation (Ticker: RRC)

Rice Energy Inc. (Ticker: RICE)

Southwestern Energy Company (Ticker: SWN)

 

(a) If the Company’s Total Shareholder Return for the Performance Period ranks
at or above the 75th percentile as compared to the Total Shareholder Return of
the qualifying Peer Companies, the number of earned Performance Units shall
equal 150% of the Initial Performance Units;

 

(b) If the Company’s Total Shareholder Return for the Performance Period ranks
at or above the 50th percentile, but below the 75th percentile, as compared to
the Total Shareholder Return of the qualifying Peer Companies, the number of
earned Performance Units shall equal 100% of the Initial Performance Units;

 

(c) If the Company’s Total Shareholder Return for the Performance Period ranks
at or above the 25th percentile, but below the 50th percentile, as compared to
the Total Shareholder Return of the qualifying Peer Companies, the number of
earned Performance Units shall equal 50% of the Initial Performance Units; and

 

(d) If the Company’s Total Shareholder Return for the Performance Period ranks
below the 25th percentile as compared to the Total Shareholder Return of the
qualifying Peer Companies, the number of earned Performance Units shall equal 0%
of the Initial Performance Units.

{Appendix A to Performance Unit Award Agreement}